Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 
set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 
this application is eligible for continued examination under 37 CFR 1.114, and the 
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 
Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 
submission filed on 02/04/2021 has been entered.


Examiner’s Amendment
2.          An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. 
            This Examiner’s amendment is initiated to cancel withdrawn claims 9-15 
which have not be elected and examined. An authorization for this Examiner’s 
amendment is not needed since the election of invention I (claims 1-8 and 16-20) 
has been threaded as an election without traverse in the Non-Final Rejection 
mailed on 06/09/2020. In addition, claim 17 has been amended to correct a minor 
informality.




             Claims 9-15 have been cancelled. 

             In claim 17, line 2;  “of inadequate quality of the shear surface” had been 
changed to --of inadequate quality of a shear surface--.


Reasons for Allowance              
s 1, 3-8 and 16-20 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a position measuring apparatus, controller and hydraulic system together allow the end section to be acted on by the pressure force with the position-controlled longitudinal position of the longitudinal stop, in combination with other limitations set forth in claim 1.

              Regarding claim 1, Matt (WO 2012006751 A1), Kuo (7,073,420) and Wengenroth (5,184,532) alone or in combination, as applied to the rejection of the claims in the Final Rejection mailed on 09/08/2020, fails to teach above-mentioned limitations set forth in claim 1.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 4.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

 for shearing an end section of a rod. 

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



    February 22, 2021